           Case 4:18-cv-00363-MWB Document 26 Filed 04/27/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MARLENE A. BAZEWICZ,                                  No. 4:18-CV-00363

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Saporito)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                         APRIL 27, 2020

         Marlene A. Bazewicz filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying Bazewicz’s claim for

supplemental security income.2 Bazewicz argues, in part, that this matter should be

remanded for rehearing before a properly appointed Administrative Law Judge pursuant

to Lucia v. S.E.C., 138 S. Ct. 2044 (2018).3 In March 2019, Magistrate Judge Joseph

F. Saporito, Jr., issued a Report and Recommendation recommending that this Court

vacate the Commissioner’s decision because the Administrative Law Judge had not

been properly appointed, and remand this matter for further proceedings.4                   The

Government filed timely objections to the Report and Recommendation, arguing that


1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Doc. 1.
3
      Doc. 13 at 1-2.
4
      Doc. 16.
         Case 4:18-cv-00363-MWB Document 26 Filed 04/27/20 Page 2 of 3



Bazewicz’s Lucia claim should not be considered because she failed to exhaust the issue

in her administrative proceedings.5

        This Court thereafter stayed the matter pending resolution of two appeals before

the United States Court of Appeals for the Third Circuit in which that court was

expected to address the question of whether district courts may consider Lucia claims

that were not first raised in administrative proceedings.6 That opinion has now issued,

and the Third Circuit in Cirko on behalf of Cirko v. Comm’r of Soc. Sec., 948 F.3d 148

(3d Cir. 2020), determined that plaintiffs need not exhaust Lucia claims during their

administrative proceedings.7 Bazewicz has now filed a motion to lift this Court’s stay.8

        “If a party objects timely to a magistrate judge’s report and recommendation, the

district court must ‘make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.’”9

Regardless of whether timely objections are made, district courts may accept, reject, or

modify—in whole or in part—the magistrate judge’s findings or recommendations.10

Upon de novo review of the record, the Court finds no error in Magistrate Judge

Saporito’s conclusion that remand is required based upon the Supreme Court’s decision




5
     Doc. 19.
6
     Doc. 21.
7
     Id. at 152.
8
     Doc. 23.
9
     Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
     (quoting 28 U.S.C. § 636(b)(1)).
10
     28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              2
        Case 4:18-cv-00363-MWB Document 26 Filed 04/27/20 Page 3 of 3



in Lucia and, in light of the Third Circuit’s decision in Cirko, finds no merit in the

Government’s objections. Accordingly, IT IS HEREBY ORDERED that:

      1.     Bazewicz’s motion to lift the stay (Doc. 23) is GRANTED and the stay

             is hereby LIFTED;

      2.     Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

             (Doc. 16) is ADOPTED;

      3.     The Commissioner’s decision is VACATED, and this matter is

             REMANDED for further proceedings before a different Administrative

             Law Judge who has been properly appointed in accordance with the

             Appointments Clause of the United States Constitution;

      4.     Final Judgment is entered in favor of Plaintiff and against Defendant

             pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

             and

      5.     The Clerk of Court is directed to CLOSE this case.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                          3
